DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 08/27/2020. Claims 1, 10, 12-13, 17-18, 20, 25, and 33-34 are amended. Claim 35 newly added. Claims 6, 8-9, 11, 16, 19, 24, 26-29, and 31-32 are cancelled. Claims 1-5, 7, 10, 12-15, 17-18, 20-23, 25, 30, and 33-35 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

                                          EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with Jonathan Thomas (Reg. No. 62200) on 04/29/2021. 
 The application has been amended as follows:
Please replace claim 1 with:
1.	(Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause a first apparatus at least to perform:
a second decryption key of said plurality of decryption keys is associated with encrypted second positioning support data covering the first service area, and wherein the encrypted second positioning support data supports positioning of a higher accuracy relative to positioning supported by the encrypted first positioning support data, and wherein the second decryption key is different from the first decryption key; and
automatically and repeatedly sending or triggering sending said encrypted first positioning support data and said encrypted second positioning support data.

Please replace claim 12 with:
12.	(Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause a mobile device at least to perform:
holding available at least a first decryption key;
receiving encrypted first positioning support data covering a first service area, wherein said encrypted first positioning support data are decryptable by said first decryption key, wherein said encrypted first positioning support data are configured to enable one or more mobile devices receiving said encrypted first positioning support data and having access to said first decryption key to determine their position within the first service area at least partially based on said encrypted first positioning support data decrypted by the first decryption key, and wherein said first decryption key is one decryption key of a plurality of decryption keys;
receiving encrypted second positioning support data covering the second service area, wherein at least a second decryption key of said plurality of decryption keys is associated with encrypted second positioning support data covering the first service area, and wherein the encrypted second positioning support data supports positioning of a higher accuracy relative to positioning supported by the encrypted first positioning support data, and wherein the second decryption key is different from the first decryption key; 
obtaining observation information comprising a timing measurement and an angle of arrival;
decrypting said encrypted first positioning support data using said first decryption key; and
determining a position of said mobile device at least partially based on said first positioning support data and said observation information.

Please replace claim 22 with:
22.	(Currently Amended) The apparatus according to claim 12, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the mobile device to perform:


decrypting said encrypted second positioning support data using said second decryption key; and
determining the position of said mobile device at least partially based on said second positioning support data.

Please replace claim 25 with:
25.	(Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause a server at least to perform:

assigning at least a first decryption key of said plurality of decryption keys to a mobile device, wherein said first decryption key is useable to decrypt encrypted first positioning support data covering a first service area, and wherein said encrypted first positioning support data [[are]]is configured to enable one or more mobile devices receiving said encrypted first positioning support data and having access to said first decryption key to determine their position within the first service area at least partially based on said encrypted first positioning support data decrypted by the first decryption key, wherein a second decryption key of said plurality of decryption keys is associated with , and wherein the second decryption key is different than the first decryption key; and
providing said first decryption key to said mobile device.

Allowable Subject Matter
Claims 1-5, 7, 10, 12-15, 17-18, 20-23, 25, 30, and 33-35 are allowed.
The invention relates to A method is disclosed, comprising: holding available, by a first apparatus, encrypted first positioning support data, wherein said encrypted first positioning support data are decryptable by a first decryption key, and wherein said encrypted first positioning support data are configured to enable one or more mobile devices receiving said encrypted first positioning support data and having access to said first decryption key to determine their position at least partially based on said first positioning support data; and automatically and repeatedly sending or triggering sending, by said first apparatus, said encrypted first positioning support data.
This communication warrants No Examiner's Reason for Allowance, applicant's
reply make evident the reasons for allowance, satisfying the "record as a whole" proviso

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497